IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00081-CV

                          IN RE AP GULF STATES, INC.


                                Original Proceeding



                                       ORDER

       Relator’s Petition for Writ of Mandamus was filed on March 1, 2019. The Court

requests a response to Relator’s Petition for Writ of Mandamus from Respondent and/or

Real Parties in Interest, Coryell County Memorial Hospital Authority d/b/a Coryell

Memorial Healthcare System and Zurich American Insurance Company. Any response

shall be filed with the Clerk of this Court within 14 days from the date of this Order.

       Relator’s Emergency Motion for Temporary Relief is granted. The trial court’s

February 26, 2019 Order concerning tender of funds and any proceedings in trial court

cause no. DC-19-49267 are stayed pending further order of this Court.
                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed March 4, 2019




In re AP Gulf States, Inc.                          Page 2